Citation Nr: 1429690	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  That rating decision reopened a claim of service connection for low back disability.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

Although the RO reopened the Veteran's claim of service connection for low back disability, the Board must also address the question of reopening before proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  By the decision below, the Board is reopening the claim of service connection for low back disability because new and material evidence has been submitted.  


FINDINGS OF FACT

1.  In an unappealed August 1971 rating decision, the RO denied a claim of service connection for low back disability.

2.  The evidence submitted since the August 1971 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for low back disability. 

3.  Resolving all doubt in the Veteran's favor, lumbar degenerative disc disease had its clinical onset during service.


CONCLUSIONS OF LAW

1. The August 1971  decision denying reopening of a claim of service connection for low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2. The additional evidence received since the August 1971 decision is new and material, and the claim of service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Lumbar degenerative disc disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

In an unappealed decision issued in August 1971, the RO denied service connection for low back disability.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for low back disability was denied in the August 1971 rating decision because the Veteran failed to appear at his VA examination.  However, the Veteran has since undergone VA examinations and has provided private medical records that show he has degenerative disc disease.  This is new evidence that is also material, inasmuch as it shows that the Veteran has a current disability.  

New and material evidence having been received, reopening of the claim for service connection for low back disability is granted.

II. Entitlement to service connection for lumbar degenerative disc disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran has a current disability, inasmuch as he has provided records showing that he has for multilevel lumbar degenerative disc disease.  See, e.g., May 30, 2007, report from Dr. F.F.  The Veteran's VA examinations also state the same.  See, e.g., May 20, 2009, examination.  

The Veteran can also demonstrate an in-service injury.  While service treatment records referred to back pain, the back pain therein appears to be related to viral-type symptoms.  However, at his hearing before the Board, the Veteran testified that he hurt his back when he fell down some hydraulic stairs while he was carrying a helicopter transmission.  The Veteran is competent to report his injury history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and the Board finds him credible.  The Veteran has also provided a statement from C.V., a fellow service member, wherein the latter confirms this injury.  C.V. is similarly competent to report this, id., and the Board finds him credible as well.

Therefore, the remaining issue is the existence of a nexus.  Here, both lay and medical evidence of record support such a finding.

The Veteran believes that his current disability is related to his injury during military service.  He is competent to offer an opinion in this regard, given that the credible evidence establishes persistent and recurring symptoms for this condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

First, the Board notes that the Veteran filed his initial claim of service connection for low back disability on April 26, 1971, less than ten days after he separated from service.  While his claim was denied, it was due to the fact that he did not attend his examination.  The Veteran's filing a claim for a low back disability immediately after separating is indicative of low back symptomatology at the time he left service.  

The Veteran has also stated that he has had low back pain since service in medical histories that he provided years prior to the filing of this claim.  He is competent to report continuous and persistent symptoms, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and the Board finds him credible.  

In April 2000, the Veteran received treatment for low back pain after twisting his back the wrong way.  While it was noted that that particular pain began two days prior, it was also reported that the Veteran had a long history of such pain.  Further, in the medical history that he provided for Dr. F.F. on May 30, 2007, he stated that he has had back pain ever since lifting a helicopter turbine down some stairs while he was in service.  See also medical history provided on September 4, 2007, to Dr. K.B.  In an April 9, 2007, treatment note, he also stated that he has had low back pain since 1971.  In October 2012, the Veteran's chiropractor submitted billing records showing that he has treated the Veteran since 1993, and provided a statement reflecting that the Veteran has told him that he hurt his back carrying heavy equipment down a stairway in service.  This was confirmed by the Veteran in a July 2011 statement, wherein he noted that he has received treatment from this chiropractor since 1992.

The Veteran has also provided lay statements reflecting that the Veteran has had continuous and persistent symptoms since service.  See statements from C.V., T.M., K.M., and his sister.  They are competent to report what they have witnessed, Barr, 21 Vet. App. at 312, and the Board finds them credible.  In essence, the Veteran has consistently reported inservice back injury with continuous symptoms since that time and the evidence supports these contentions.  

Finally, medical evidence of record is in equipoise on this question.  

On VA examination in March 2009, the examiner considered the Veteran's symptoms and medical and personal history, as well as the statements submitted by the Veteran's friends and family.  The examiner concluded that it was less likely than not that there was a nexus between current disability and his service, given that his separation examination noted no back abnormalities; his service treatment records were silent for any back injuries.  In May 2010, the same examiner reached the same conclusion, adding that the Veteran's post-service work history may have been a contributing factor, and that the back pain noted in service was related to viral illnesses.  

On VA examination in March 2012, after having consulted with an infectious disease specialist and an orthopedic surgeon, the examiner concluded that the Veteran's disability was not related to service, inasmuch as no back injuries were treated in service or noted at separation the Veteran's post-service work history; and the fact that lower back pain was not noted in the Veteran's treatment records until 2007.  The examiner affirmed this opinion in an August 2012 medical opinion after she reviewed documents that were not considered in her initial opinion, including a pre-separation examination from April 1970 noting a normal spine.

On VA examination in March 2013, it was indicated that the veteran would not have been able to work as a carpenter for 30 years after service if he had the injury from service that he asserts he possesses, and that there was no report of low back pain until 2007, 36 years after service.   A medical opinion added in April 2013 also considered the 2000 report of low back pain, and the report and record from the Veteran's chiropractor showing that he has treated the Veteran since 1993.  That opinion affirmed the other examinations on the same grounds as before.  It also noted that the chiropractor records provided by the Veteran's chiropractor do not detail which services were performed, or whether the Veteran actually received them.  

Private reports submitted by the Veteran also support the finding of a nexus.  A January 2010 report from Dr. S.G., a neurosurgeon stated that the Veteran's spine disability reflects a long standing history of trauma, and that his in-service history contributed to his current disability.  A letter from him issued the following month clarifies that his lumbar spine disability is not related to any in-service viral infections, but rather from the Veteran's carrying of heavy helicopter parts while in service.  

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The Board finds that the medical evidence is in equipoise, inasmuch as neither the VA report nor the reports submitted by the Veteran are perfect.  Only the final VA medical opinion considers that the Veteran reported a long history of back pain in 2000, and it summarily dismisses it.  That medical opinion also gave no reasoning as to why the Veteran and his chiropractor have no credibility as to the fact they assert that the former has received treatment from the latter since 1992 or 1993.  Additionally, this opinion does not consider the fact that the Veteran filed a claim for a low back disability immediately after leaving service.  However, the private medical opinions submitted by the Veteran are imperfect as well.  They do not consider the Veteran's medical and personal history in a fully comprehensive manner.  However, the private medical opinion is made by a specialist in neurosurgery, and the VA opinions are by practicing nurses.  While practicing nurses are qualified to render medical opinions, greater weight may be afforded to an opinion from a neurosurgeon, especially since it involves a disability in which he has particular expertise.  

Resolving all doubt in the Veteran's favor, entitlement to service connection for lumbar degenerative disc disease is established.  



ORDER

1.  New and material evidence having been submitted, the claim of service connection for low back disability is reopened.  

2.  Service connection for lumbar degenerative disc disease is granted.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


